DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 7/26/21 is acknowledged.  The traversal is on the ground(s) that are linked under a single inventive concept. Applicant further forgoes Species C without traverse. This is found persuasive. Examiner notes that Species A and B will be examined. Species C will be withdrawn from consideration.

Status of Claims
The reply filed 3/8/22 is acknowledged. Claims 1-13 and 18-22 will be examined. Claims 2, 3, 5, 6, 11-13, 18 are amended. Claim 22 is new. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-13 and 18-21 rejected under 35 U.S.C. 101 the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) defining a model and determining central blood pressure based on said model. The abstract idea is part of the Mathematical Concepts group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer; data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity; there is no improvement to a computer or other technology; does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition; does not apply the abstract idea with, or by use of, a particular machine. The additional elements are identified as follows: a sensor for measuring peripheral blood pressure, data store and a computer processor The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as a whole, do not amount to significantly more than the abstract idea. The additional computer and data-gathering elements, which are recited at a high level of generality, provide conventional computer and data-gathering functions that do not add meaningful limitations to practicing the abstract idea.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by non-patent literature of record in the application.  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  The Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala et al. (US 2011/0263989 A1 – cited by Applicant), hereinafter Mukkamala, further in view of Lowe (US 2009/0287097 A1 – cited by Applicant).

Regarding Claim 1, Mukkamala teaches: A method for determining central blood pressure for a subject (abstract), comprising: measuring, by a sensor, a peripheral blood pressure waveform from the subject (paragraph 0013, 0039-0041); defining a model that relates the measured peripheral blood pressure waveform to a central blood pressure waveform, where the model is defined in terms of parameters representing wave travel time (paragraph 0014, 0030, 0034); determining central blood pressure for the subject by selecting the parameters and applying the model to the measured peripheral blood pressure in a manner that yields smallest error in fitting of an exponential function to a diastolic interval of the central blood pressure (paragraph 0014, 0031, 0035, 0037-0040). 
Mukkamala does not mention that the model is also defined in terms of a wave reflection coefficient.
Lowe teaches determining central blood pressure for a subject based on a peripheral blood pressure waveform (title; abstract) wherein the model used is defined in terms of a wave reflection coefficient (paragraph 0023-0024, paragraph 0038). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the method and system of Mukkamala wherein the model is also defined in terms of a wave reflection coefficient for a more accurate estimation of central blood pressure.
Regarding Claim 2, Mukkamala in view of Lowe teach: The method of claim 1 comprising measuring the peripheral blood pressure waveform from a radial artery of the subject (Mukkamala – paragraph 005; claim 14).
Regarding Claim 3, Mukkamala in view of Lowe teach: The method of claim 1 comprising measuring the peripheral blood pressure waveform using a catheter or a finger-cuff photoplethysmograph or an applanation tonometer or an oscillometric cuff (Mukkamala – paragraph 0005; claim 14).
Regarding Claim 22, Mukkamala in view of Lowe teach: The method of claim 1 wherein the model is a tube-load model, where the tube represents wave travel path between central aorta and a peripheral artery and terminal loads represent the arterial bed distal to the peripheral artery (Mukkamala – paragraph 0027, 0037-0038).

Claim 5-9, 11-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala further in view of Lowe, further in view of Hahn et al. (US 2010/0016736 A1 – cited by Applicant), hereinafter Hahn.
Regarding Claim 5, Mukkamala in view of Lowe teaches: The method of claim 1. Mukkamala further teaches wherein determining central blood pressure further comprises fitting, for central blood pressure waveform, an exponential to the diastolic decay of a given candidate central blood pressure waveform (paragraph 0034-0037); and determining central blood pressure as the candidate central blood pressure waveform having smallest fitting error between the exponential and the diastolic decay (0031-0034). Mukkamala in view of Lowe do not mention selecting multiple sets of candidate values for the wave travel time and the wave reflection coefficient from respective physiological ranges of values; computing, for each set of candidate values, a candidate central blood pressure waveform by applying the model with a given set of candidate values to the measured peripheral blood pressure waveform.
Hahn teaches selecting multiple sets of candidate values for the wave travel time and the wave reflection coefficient from respective physiological ranges of values (paragraph 0014, 0023, 0040-0043); computing, for each set of candidate values, a candidate central blood pressure waveform by applying the model with a given set of candidate values to the measured peripheral blood pressure waveform (paragraph 0024, 0056-0058). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the method of Mukkamala in view of Lowe, to include selecting multiple sets of candidate values for the wave travel time and the wave reflection coefficient from respective physiological ranges of values; computing, for each set of candidate values, a candidate central blood pressure waveform by applying the model with a given set of candidate values to the measured peripheral blood pressure waveform as doing so would select the best possible waveform values from the set of possible values.  
Regarding Claim 6, Mukkamala further in view of Lowe, further in view of Hahn teach: The method of claim 5 further comprises low pass filtering each candidate central blood pressure waveform prior to the step of fitting (Mukkamala – paragraph 0032).
Regarding Claim 7 and 18, Mukkamala teaches: A system and method for determining central blood pressure for a subject (abstract), comprising: measuring, by a sensor, a peripheral blood pressure waveform from the subject (paragraph 0013, 0039-0041); defining a model that relates the measured peripheral blood pressure waveform to a central blood pressure waveform, where the model is defined in terms of parameters representing wave travel time  (paragraph 0014, 0030, 0034); fitting, for central blood pressure waveform, an exponential to the diastolic decay of a given candidate central blood pressure waveform (paragraph 0034-0037); and determining central blood pressure as being the candidate central blood pressure waveform having smallest fitting error between the exponential and the diastolic decay, where the steps of computing (paragraph 0014, 0031-0035, 0037-0040), fitting and determining are executed by a computer processor of a computing device (paragraph 0047).
Mukkamala does not mention that the model is also defined in terms of a wave reflection coefficient.
Lowe teaches determining central blood pressure for a subject based on a peripheral blood pressure waveform (title; abstract) wherein the model used is defined in terms of a wave reflection coefficient (paragraph 0023-0024, paragraph 0038). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the method and system of Mukkamala wherein the model is also defined in terms of a wave reflection coefficient for a more accurate estimation of central blood pressure.
Mukkamala in view of Lowe do not mention selecting multiple sets of candidate values for the model parameters; computing, for each set of candidate values, a candidate central blood pressure waveform by applying the model with a given set of candidate values to the measured peripheral blood pressure waveform;
Hahn teaches selecting multiple sets of candidate values for the model parameters (paragraph 0014, 0023, 0040-0043); computing, for each set of candidate values, a candidate central blood pressure waveform by applying the model with a given set of candidate values to the measured peripheral blood pressure waveform (paragraph 0024, 0056-0058). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the method of Mukkamala in view of Lowe, to include selecting multiple sets of candidate values; computing, for each set of candidate values, a candidate central blood pressure waveform by applying the model with a given set of candidate values to the measured peripheral blood pressure waveform as doing so would select the best possible waveform values from the set of possible values.  
Examiner notes that Mukkamala teaches a data store and model estimation module (Figure 4; paragraph 0047).
Regarding Claim 8, Mukkamala further in view of Lowe, further in view of Hahn teach: The method of claim 7 further comprises measuring the peripheral blood pressure waveform using a catheter or a finger-cuff photoplethysmograph or an applanation tonometer or an oscillometric cuff (Mukkamala – paragraph 0005; claim 14).
Regarding Claim 9, Mukkamala further in view of Lowe, further in view of Hahn teach: The method of claim 7 wherein the model is a tube-load model, where the tube represents wave travel path between central aorta and a peripheral artery and terminal loads represent the arterial bed distal to the peripheral artery (Mukkamala – paragraph 0027, 0037-0038).
Regarding Claim 11, Mukkamala further in view of Lowe, further in view of Hahn teach: The method of claim 7 further comprises selecting multiple sets of candidate values for wave travel time and wave reflection coefficient from respective physiological ranges of values (Hahn, paragraph 0048-0050m 0055-0056).
Regarding Claim 12, Mukkamala further in view of Lowe, further in view of Hahn teach: The method of claim 7 further comprises low pass filtering each candidate central blood pressure waveform prior to the step of fitting (Mukkamala – paragraph 0032).
Regarding Claim 13, Mukkamala further in view of Lowe, further in view of Hahn teach: The method of claim 7 wherein fitting an exponential further comprises estimating a diastolic interval of the given candidate central blood pressure waveform using pulse length (Mukkamala – paragraph 0030-0034, 0037-0039); and applying a logarithm operation to the estimated diastolic interval of the given candidate central blood pressure waveform and fitting a line to the log transformed data (Mukkamala – paragraph 0030-0034, 0037-0039).
Regarding Claim 19, Mukkamala further in view of Lowe, further in view of Hahn teach:  The system of claim 18 wherein the sensor is a finger-cuff photoplethysmograph or an applanation tonometer or a catheter or an oscillometric cuff (Mukkamala – paragraph 0005; claim 14).
Regarding Claim 20, Mukkamala further in view of Lowe, further in view of Hahn teach: The system of claim 18 wherein the model is a tube-load model, where the tube represents wave travel path between central aorta and a peripheral artery and terminal loads represent the arterial bed distal to the peripheral artery (Mukkamala – paragraph 0027, 0037-0038).

Allowable Subject Matter
Claim 4, 10, 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response the Arguments/Amendments
Regarding Claim objections, Applicant’s amendments have been fully considered. The objections are withdrawn. 
Regarding 101 Rejections, Applicant argues that "measuring, by a sensor, a peripheral blood pressure waveform from the subject" imposes meaningful limits on the scope of the claims. Examiner respectfully disagrees. This is a merely a data gathering step that is well known and conventional in the art.
Applicant further argues that “Applicant's claimed invention provides an improved model which enhances clinical utility of central blood pressure as described in the application”. Examiner respectfully disagrees. “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.” MPEP 2106.05(a)II
However, the claims do not recite the details of a computer that aids in the steps of []. Referring to the specification, the determining and generating encompass a mathematical algorithm that is utilized to compute a mathematical relationship. A computer to perform these calculations is not sufficient to establish a technological improvement. Further Examiner notes that merely “Gathering and analyzing information using conventional techniques and displaying the result” is not an improvement in technology (MPEP 2106.05(a)).
Applicant further points to Arrhythmia Research Technology v. Corazonix Corp. 958 F.2d 1053 (Fed. Cir. 1992). Examiner notes that this case does not form a basis for patent examination. Examiner further notes that Arrhythmia Research Technology v. Corazonix Corp related to the transformation of data from analog to digital – none of which is present in the current claims.  Further Examiner notes that the 2019 Revised Patent Subject Matter Eligibility Guidance forms the basis of determining Subject Matter Eligibility. The rejection is maintained. 
Regarding 103 rejections, Applicant argues that the claimed “technique recited in the pending claims does not rely upon or use a "gold standard" measure.” Unlike the cited references. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a "gold standard" measure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that under the broadest reasonable interpretation, Mukkamala reads on the claimed limitations. 
Examiner has further noted allowable subject matter that would over come the cited prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791